Citation Nr: 0120856	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly allowance based on the need 
for aid and attendance for surviving spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
December 1945.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied entitlement to special 
monthly compensation based on the need for aid and attendance 
for a surviving spouse.


FINDING OF FACT

The appellant suffers from certain physical disorders that 
establish a factual need for the regular aid and attendance 
of another person; specifically, these disorders render her 
unable to ambulate short distances without the aid of a cane, 
left leg brace, special shoes and wheelchair. 


CONCLUSION OF LAW

The criteria for an award of special monthly allowance based 
on the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. § 1502(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.351, 3.352(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  In this 
regard, in a letter from the RO to the appellant, dated in 
June 2001, the RO informed the appellant of the new law and 
what development was required with respect to her claim.  The 
RO also indicated that the appellant could provide them with 
additional evidence in support of her claim.  The appellant 
did not respond to the RO's letter.  As will be elaborated 
upon further in the discussion below, the evidence which is 
significant to the claim has been obtained to the extent 
possible and the appellant has been afforded an examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance with respect to her claim.  The appellant and her 
representative have been accorded the opportunity to present 
evidence and argument in support of the claim.  In addition, 
the Board finds sufficient development has taken place and it 
will proceed to a decision on the merits on the claim.

A. Factual Background

An examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance report, completed by a private 
physician, was received by the RO in April 2000.  A review of 
that report reflects that the appellant was accompanied to 
the examination by an attendant in a double step wheelchair.  
The appellant weighed 177 pounds.  The examining physician 
indicated that the appellant was on medication for bladder 
control and wore Depends undergarments during the day and 
evening.  It was also noted that the appellant sat all day 
and watched television, and that she went to the bathroom 
three or four times a day with the assistance of a quad-cane, 
special shoes and left leg brace.  The examiner recounted 
that the appellant went to church or to a physician's 
appointment in a wheelchair one or two times a week.  In an 
accompanying medical report, dated in March 2000, the same 
physician indicated that the appellant was hypertensive, not 
diabetic, and had been under his care since December 1997.  
It was also noted that the appellant had left sided 
hemiparesis with spastic limb, severe degenerative joint 
disease with dislocation of the left hip, left knee 
prosthesis, a history of chronic obstructive pulmonary 
disease and hypothyroidism and a left mastectomy.  The 
appellant was noted to have been on numerous medications.  In 
a July 2000 report, the physician indicated that the 
aforementioned disorders made the appellant physically 
incapacitated and qualified her for aid and attendance. 

In an undated letter from R.J.L., the appellant's pastor, it 
was related that he had known the appellant for over two 
years and that he saw her in church twice a week in a 
wheelchair or at home in her motorized wheelchair assisted by 
her family members or helpers.  R.J.L. also recounted that 
the potential for falls by the appellant was high without a 
helper.  He indicated that the church was listed on the 
appellant's Lifeline phone list.  It was the opinion of 
R.J.L., that the veteran's stroke, deterioration of the 
spine, arthritis, leg brace, special shoes, dislocation of 
the hip, knee replacements and cancer necessitated assistance 
from others or else the appellant would fall down on a more 
severe and frequent basis.

In an August 2000 report, submitted by R.J.O'L., DDS, it was 
reported that the appellant had been a patient of his since 
November 1988.  Dr. O'L. indicated that from the appellant's 
first visit to the office, she needed some kind of physical 
assistance in moving from the waiting room to the operatory, 
that she arrived at the office in a wheelchair or quad-cane 
and that she needed to be lifted into the operatory chair 
because of her leg braces.  

Legal Analysis

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c).

The criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under the 
criteria set forth under 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.351(c).

In this case, there is no medical evidence that the appellant 
is legally blind or is a patient in a nursing home because of 
mental or physical incapacity and she does not contend 
otherwise.  See 38 C.F.R. § 3.351.  Therefore, at this point, 
to meet the requirements for aid and attendance under 38 
C.F.R. § 3.351, a factual need for such a benefit must be 
shown.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need. 38 C.F.R. § 3.352(a).  It may be 
logically inferred from the governing regulatory criteria 
that eligibility to receive additional VA disability 
compensation benefits requires at least one of the enumerated 
factors be present.  See Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

In this case, a factual need for aid and attendance has been 
shown.  In support of this conclusion, a review of the 
evidence of record reflects that the appellant is only able 
to get out of her house once or twice a week in a wheelchair 
and at times, needs assistance as she has a tendency to fall.  
In this regard, R.J.O'L., DDS, indicated that the appellant 
arrived at his office in a wheelchair or quad-cane and that 
she needed to be lifted into the operatory chair because of 
her leg braces.  In addition, when examined by a private 
physician during a VA Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance, the appellant 
was accompanied by an attendant.  That same examiner later 
determined that because of the nature of the appellant's 
disabilities she was physically incapacitated and qualified 
for aid and attendance.  The Board concedes that the 
appellant's need for aid and assistance may not be constant, 
insofar as the evidence shows that, for example, she is able 
to leave her residence, albeit with the aid of a cane and 
wheelchair; however, such requirement is not necessary for 
the grant of special monthly allowance for a surviving spouse 
by reason of being in need of regular aid and attendance 
according to 38 C.F.R. § 3.352(a) (2000).  Aid and attendance 
need only be necessary on a regular basis.  See also, Turco, 
supra.  Accordingly, after a careful review of all of the 
evidence, the Board is of the opinion that the positive and 
negative evidence is now in relative equipoise.  Therefore, 
resolving the benefit of doubt in the appellant's favor, the 
claim is granted. 



ORDER

Special monthly allowance for a surviving spouse by reason of 
being in need of regular aid and attendance of another person 
is granted, subject to the provisions governing the award of 
monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

